The transcript in this case contains only the information and the minutes of the court showing the arraignment, trial, conviction, and sentence of the accused. No assignment of error has been filed in this court, and there is no error patent upon the face of the record. No bills of exception were taken; no demurrer, no motion to quash, nor motion in arrest were filed in the trial court. Under such circumstances, the record presents no question for review by this court, and the judgment will not be disturbed. State v. Haskell, 131 La. 465, 59 So. 904; State v. McCrocklin, 130 La. 108, 57 So. 645; State v. Sam, 134 La. 376, 64 So. 145; State v. Bagley, 129 La. 926, 57 So. 271.
The conviction and sentence appealed from are therefore affirmed. *Page 585